EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Swickhamer on 2/23/2022.

The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
one or more processors; and
memory including instructions that, upon execution by the one or more processors, cause the system to perform operations comprising:
	receiving a request for a media content;
	determining that communicating the requested media content violates a network connection state restriction for a network connection with a remote computing device; and
	instructing the remote computing device to display a  generic image representation corresponding to the requested media content based at least in part on the generic image representation being stored by the remote computing device and the determining that communicating the requested media content violates the network connection state restriction.
2.	(Currently Amended) The system of claim 1, wherein the instructions are further executable by the one or more processors to cause the system to perform operations comprising:
receiving a download request for the requested media content subsequent to instructing the remote computing device to display the  generic image representation; and
communicating, to the remote computing device via the network connection, the requested media content.
 generic image representation are further executable by the one or more processors to cause the system to perform operations comprising:
instructing the remote computing device to display a search result comprising the  generic image representation of the requested media content.
4.	(Currently Amended) The system of claim 1, wherein the instructions instructing the remote computing device to retrieve the  generic image representation are further executable by the one or more processors to cause the system to perform operations comprising:
instructing the remote computing device to retrieve the  generic image representation that has a lower resolution than a resolution of the requested media content.
5.	(Currently Amended) The system of claim 1, wherein the instructions instructing the remote computing device to retrieve the  generic image representation are further executable by the one or more processors to cause the system to perform operations comprising:
instructing the remote computing device to retrieve the  generic image representation that is an animated image.
6.	(Original) The system of claim 1, wherein the instructions are further executable by the one or more processors to cause the system to perform operations comprising:
receiving a network request for a defined resolution version of the requested media content that satisfies the network connection state restriction; and
communicating, via the network connection, the defined resolution version of the requested media content.
7.	(Original) The system of claim 1, wherein the instructions to determine that communicating the requested media content violates the network connection state restriction are further executable by the one or more processors to cause the system to perform operations comprising:
determining that communicating the requested media content violates the network connection state restriction that is a bandwidth restriction, a disallowed media type, a user restriction, a transmission rate restriction, a restriction on an amount of data communicated within a time period, or any combination thereof.

instructing the remote computing device to display informational text that indicates a size of the requested media content, an estimated time to communicate the requested media content, an estimated cost to communicate the requested media content, a category of the requested media content, a property of a product represented by the requested media content, or any combination thereof.
9.	(Original) The system of claim 8, wherein the instructions are further executable by the one or more processors to cause the system to perform operations comprising:
receiving one or more preferences indicating which text values to be displayed with the informational text, wherein the informational text is displayed based at least in part on the one or more preferences.
10.	(Currently Amended) A computer-implemented method comprising:
receiving a request for a media content;
determining, by one or more processors, that communicating the requested media content violates a network connection state restriction for a network connection with a remote computing device; and
instructing, by the one or more processors, the remote computing device to display a  generic image representation corresponding to the requested media content based at least in part on the generic image representation being stored by the remote computing device and the determining that communicating the requested media content violates the network connection state restriction.
11.	(Currently Amended) The method of claim 10, further comprising:
receiving a download request for the requested media content subsequent to instructing the remote computing device to display the  generic image representation; and
communicating, to the remote computing device via the network connection, the requested media content.
 generic image representation further comprises:
instructing, by the one or more processors, the remote computing device to display a search result comprising the  generic image representation of the requested media content.
13.	(Currently Amended) The method of claim 10, wherein instructing the remote computing device to retrieve the  generic image representation further comprises:
instructing, by the one or more processors, the remote computing device to retrieve the  generic image representation that has a lower resolution than a resolution of the requested media content.
14.	(Currently Amended) The method of claim 10, wherein instructing the remote computing device to retrieve the  generic image representation further comprises:
instructing, by the one or more processors, the remote computing device to retrieve the  generic image representation that is an animated image.
15.	(Original) The method of claim 10, further comprising:
receiving a network request for a defined resolution version of the requested media content that satisfies the network connection state restriction; and
communicating, via the network connection, the defined resolution version of the requested media content.
16.	(Original) The method of claim 10, wherein determining that communicating the requested media content violates the network connection state restriction further comprises:
determining, by the one or more processors, that communicating the requested media content violates the network connection state restriction that is a bandwidth restriction, a disallowed media type, a user restriction, a transmission rate restriction, a restriction on an amount of data communicated within a time period, or any combination thereof.
17.	(Original) The method of claim 10, further comprising:
instructing, by the one or more processors, the remote computing device to display informational text that indicates a size of the requested media content, an estimated time to communicate the requested media content, an estimated cost to communicate the requested media 
18.	(Original) The method of claim 17, further comprising:
receiving one or more preferences indicating which text values to be displayed with the informational text, wherein the informational text is displayed based at least in part on the one or more preferences.
19.	(Currently Amended) A non-transitory computer-readable medium storing code comprising instructions executable by one or more processors to perform operations comprising:
receiving a request for a media content;
determining that communicating the requested media content violates a network connection state restriction for a network connection with a remote computing device; and
instructing the remote computing device to display a  generic image representation corresponding to the requested media content based at least in part on the generic image representation being stored by the remote computing device and the determining that communicating the requested media content violates the network connection state restriction.
20.	(Currently Amended) The non-transitory computer readable medium of claim 19, wherein the instructions are further executable by the one or more processors to perform operations comprising:
receiving a download request for the requested media content subsequent to instructing the remote computing device to display the  generic image representation; and
communicating, to the remote computing device via the network connection, the requested media content.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, as provided in the non-final Office Action mailed 11/23/2021 fails to fairly teach or suggest, in view of the instant claims as a whole, instructs the remote computing device to display a generic image representation…based on the remote computing device storing the generic image representation and…communicating the requested media content violates the…restriction. As a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444